DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

2.	Claims 2 and 19 are objected to because of the following informalities:  In claims 2 and 19, (a) and (b) are suggested to be changed to (d) and (e) to correct antecedent basis (see claims 1 and 16).  Appropriate correction is required.


Claim Interpretation

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (see claim 16) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 7, 8, 16, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solotoff (US 2017/0281467).
	Regarding claim 1, Solotoff discloses a lockable medicine container (see Figs. 5-8) comprising: 
(a) a canister (Fig. 6, element 10, sections 0099) having a closed bottom end, an opposite top end defining an access opening, a surrounding wall between the bottom end and the access opening, and an interior volume within the surrounding wall; 
(i) a radially inwardly extending ledge (Fig. 6, element 14, see section 0099) protruding from the surrounding wall along at least a portion of a perimeter of the access opening; 
(b) a lid (Fig. 5, element 100, section 0098) removably covering the access opening on the top end; 
(c) a locking ring (Fig. 7, elements 130 and 140, see sections 0104-0106) rotatably and non-removably secured to the lid and being rotatable between a locked position and an unlocked position; 
(i) the locked position being when the locking ring is engaged with the ledge (engaged with annular protrusion and lip as disclosed in section 0105) to prevent removal of the lid from the canister; and
(ii) the unlocked position being when the locking ring is disengaged from the ledge (disengaged with annular protrusion and lip as disclosed in section 0105) to allow removal of the lid from the canister; and 
(d) a lock member (such as a fingerprint reader as disclosed in section 0115) connected to the locking ring to permit selectively moving the locking ring between the locked position and unlocked position.
	Regarding claim 7, Solotoff discloses the canister is cylinder shaped (see Fig. 6, element 10).
	Regarding claim 8, Solotoff discloses the canister includes a band (see Fig. 6, element 15, lip) forming the access opening, and the ledge (Fig. 6, element 14, annular protrusion) protrudes radially inwardly from the band.
Regarding claim 16, Solotoff discloses a lockable medicine container (see Figs. 5-8) comprising: 
(a) a canister (Fig. 6, element 10, sections 0099) having a closed bottom end, an opposite top end defining an access opening, a surrounding wall between the bottom end and the access opening, and an interior volume within the surrounding wall; 
(i) a radially inwardly extending ledge (Fig. 6, element 14, see section 0099) protruding from the surrounding wall along at least a portion of a perimeter of the access opening; 
(b) a lid (Fig. 5, element 100, section 0098) removably covering the access opening on the top end; 
(c) a locking ring (Fig. 7, elements 130 and 140, see sections 0104-0106) rotatably and non-removably secured to the lid and being rotatable between a locked position and an unlocked position; 
(i) the locked position being when the locking ring is engaged with the ledge (engaged with annular protrusion and lip as disclosed in section 0105) to prevent removal of the lid from the canister; and
(ii) the unlocked position being when the locking ring is disengaged from the ledge (disengaged with annular protrusion and lip as disclosed in section 0105) to allow removal of the lid from the canister; and 
(d) a means for locking (such as a fingerprint reader as disclosed in section 0115) to selectively move the locking ring between the locked position and unlocked position.
Regarding claim 20, the claimed method includes features corresponding to the above rejection of claim 1, which is applicable hereto. 
Regarding claim 22, Solotoff discloses rotating the locking ring includes using a motor assembly (actuator 150 as disclosed in section 0107) to rotate the locking ring.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Solotoff (US 2017/0281467) in view of Serell (US 2013/0062303).
	Regarding claims 2, 3, and 19, Solotoff does not specifically disclose the ledge and locking ring are members of a tab and slot arrangement, in which a first member defines one or more protruding tabs and a second member defines at least a same number of open slots as protruding tabs; and axial movement between the first and second member is blocked unless the one or more tabs are aligned with the open slots to allow the tabs to pass through the slots.  Solotoff et al. also does not disclose the locking ring is the first member of the tab and slot arrangement, and the ledge is the second member of the tab and slot arrangement. 
	However, Serell also discloses a lockable medicine container (see Fig. 1) including a tab and slot arrangement (as disclosed in section 0004) in which a first member defines one or more protruding tabs (see Fig. 4, elements 214, 216, and 218) and a second member defines at least a same number of open slots as protruding tabs (see Fig. 4, element 202, see also Fig. 12, elements 1102, 1104, and 1106); and axial movement between the first and second member is blocked unless the one or more tabs are aligned with the open slots to allow the tabs to pass through the slots (as disclosed in section 0004).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the locking ring and ledge arrangement of Solotoff with the tab and slot arrangement as disclosed by Serell since Serell states the arrangement helps to prevent people such as children from unauthorized access to the contents of the container (see section 0002).    
8.	Claims 4-6, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Solotoff (US 2017/0281467) in view of Joslyn (US 2012/0152972).
	Regarding claims 4-6, 17, and 21, Solotoff does not specifically disclose the lock member is a cam lock; the lock member is a tubular key cam lock; or wherein the lid has a through hole, and the cam lock is non-removably held by the lid in the through hole.  However, Joslyn also discloses a pill dispensing device (see Fig. 8A, section 0079) which includes a tubular key cam lock (see section 0079, Fig. 8A, element 30), wherein the lid has a through hole, and the cam lock is non-removably held by a lid in the through hole (as shown in Fig. 8B, base of element 30).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the locking arrangement of Solotoff with cam lock arrangement as disclosed by Joslyn since Josyln states the arrangement decreases inappropriate use of controlled medications (see section 0007). 
9.	Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solotoff (US 2017/0281467) in view of Serell (US 2013/0062303), and in further view of Shoenfeld (US 2007/0227913).
	Regarding claims 9-15, Solotoff discloses the lock member (see Fig. 5, section 0098)  includes a circuit board (element 191) and motor assembly (element 150), wherein the motor assembly rotates the locking ring (as disclosed in sections 0107-0108) and includes a rechargeable battery (see section 0107).  Solotoff also discloses a lid bottom holding the circuit board and motor assembly between the locking ring and the lid (as shown in Fig. 5), wherein the lid has a round cross section and the canister has a generally-rectangular cross-section (see Fig. 5).  Solotoff further discloses the circuit board and motor assembly includes a rechargeable battery (see section 0107).  Solotoff and Serell do not specifically disclose the lock member includes a keypad, wherein the correct code is entered into the key pad, the motor assembly rotates the locking ring, wherein the keypad is held on an exterior portion of the lid.  Solotoff and Serell further do not disclose the lid includes a pair of spaced finger-engaging recesses, and the keypad is held in a region between the recesses and the container defines a USB port in communication with the battery.  Solotoff et al. and Serell also do not disclose the canister has a rounded body with flat sides.
	However, Shoenfeld also disclose a lockable medicine container (see Figs. 1-3), wherein the lock member includes a keypad (see Fig. 1, element 26), wherein when the correct code is entered into the key pad (see sections 0021 and 0026), a motor assembly (actuated locking device) rotates a locking ring (equivalent to releasing a latch as disclosed in section 0021), wherein the keypad is held on an exterior portion of the lid (as shown in Fig. 1).  Shoenfeld further discloses the container defines a USB port in communication with the battery (Fig. 2, element 24, see sections 0021 and 0023).  Although Solotoff and Serell do not disclose the lid includes a pair of spaced finger-engaging recesses or the canister has a rounded body with flat sides, the Examiner takes Official Notice with regards to these limitations since the limitations are merely design choices, and on their own merits the limitations would not be considered patentable subject matter over prior art references.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the lockable container of Solotoff and Serell with the keypad of Shoenfeld since Shoenfeld discloses the invention notifies authorities if the container has been compromised (see section 0014).  
10.	Claims 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Solotoff (US 2017/0281467) in view of Shoenfeld (US 2007/0227913).
	Regarding claims 18, 23, and 24, Solotoff discloses the means for locking (see Fig. 5, section 0098) includes a circuit board (element 191) and motor assembly (element 150); but Solotoff does not specifically disclose the means for locking is keypad; the step of using a motor assembly includes entering a pre-selected code into a keypad connected to a circuit board and the motor assembly; and a step of removing the lid and re-setting the code.  However, Shoenfeld also disclose a lockable medicine container (see Figs. 1-3), wherein the lock member includes a keypad (see Fig. 1, element 26), wherein when the correct pre-selected code is entered into the key pad (see sections 0021 and 0026), a motor assembly (actuated locking device) releases a latch as disclosed in section 0021.  Solotoff further discloses once the code is entered the lid is open/removed (as disclosed in section 0027) and the code is reset (for each shipment as disclosed in section 0014).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the lockable container of Solotoff with the keypad of Shoenfeld since Shoenfeld discloses the invention notifies authorities if the container has been compromised (see section 0014).  

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 14, 2021